DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 04/27/2022 has been entered.
Disposition of claims: 
Claims 3 and 8 have been cancelled.
Claims 1-2, 4-7, and 9-22 are pending.
Claims 9-10 and 13-14 have been amended.
The amendments of claim 14 has overcome the rejection of claim 14 under 35 U.S.C. 112(d) set forth in the last Office Action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments see the first paragraph of page 65 of the reply filed 04/27/2022 regarding the rejections of claim 14 under 35 U.S.C. 112(d) set forth in the Office Action of 04/22/2022 have been fully considered and are persuasive. The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-7, and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-4, 6, 8, 10-12, and 15-20, as outlined on pages 3-14 of the Office Action of 01/21/2021, Choi et al. (US 2015/0325807 A1, hereafter Choi) in view of Kai et al. (US 2010/0187977 A1, hereafter Kai) and Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang) as evidenced by Tsai et al. (US 2015/0129840 A1, hereafter Tsai) is representative of the closest prior art. 
Choi teaches a compound comprising a first ligand LA represented by Formula I of claim 1. 
However, Choi does not teach modifying the compound comprising the first ligand LA such that the metal M of the compound is selected from the group consisting of Ir, Rh, Re, Pt, Au, and Cu. There is no sufficient teaching or motivation in the cited prior arts or the broader prior art to teach modifications of a compound comprising a first ligand LA such that the metal M of the compound is selected from the group consisting of Ir, Rh, Re, Pt, Au, and Cu to meet the limitations of the current claims.
With respect to claims 1-2, 4, 6, 8, and 20, as outlined on pages 5-8 of the Office Action of 06/22/2021, Gajera et al. (“Half-sandwich iridiumIII complexes with pyrazole-substituted heterocyclic frameworks and their biological applications", New J. Chem. 2016, 40, 9968, hereafter Gajera) is representative of the closest prior art. 
Gajera teaches a compound comprising a first ligand LA represented by Formula I of claim 1. 
However, Gajera does not teach modifying the first ligand LA such that the first ligand comprises none or one of X1-X7 being N. There is no sufficient teaching or motivation in the cited prior art or the broader prior art to teach modifications of a compound comprising a first ligand LA such that the first ligand LA comprises none or one of X1-X7 being N to meet the limitations of the current claims.
In sum, claims 1-2, 4-7, and 9-22 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786